Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. John Jansky, on Aug. 30, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 23, 31 and 37 have been amended as shown below.  Claims 1-22, 24-30, 32-36 and 38-42 remain as shown in the claim set filed on Aug. 17, 2021.  Of these claims, claims 1-22 and 27 have been canceled.  

23. (Currently Amended) A method for determining the approximate venous concentration of one or more heavy metals selected from As, Pb, Hg, Cd, and combinations thereof in a subject, the method comprising the steps of:  
a) applying a whole blood sample from a skin prick of the subject to a treated sample pad that is free of detectable levels of heavy metals or comprises less than about 5 ng of the heavy metals; 
b) extracting the whole blood sample from the sample pad into an extraction solution that is free of detectable levels of heavy metals or comprises the heavy metals at a concentration of less than 
c) determining the approximate concentration of the heavy metals in the extraction solution; and  d) determining the approximate venous concentration of the heavy metals based on the determined approximate concentration of the heavy metals in the extraction solution.

a) applying a whole blood sample from a skin prick of the subject to a treated sample pad that is free of detectable levels of heavy metals or comprises less than 
c) determining the approximate concentration of the heavy metals in the extraction solution using a mass spectrometer; and 
d) determining the approximate venous concentration of the heavy metals based on the determined approximate concentration of the heavy metals in the extraction solution.   

37.  (currently amended) A method for determining the approximate venous concentration of one or more heavy metals selected from As, Pb, Hg, Cd, and combinations thereof in a subject, the method comprising the steps of:  
a) applying a whole blood sample from a skin prick of the subject to a treated sample pad that is free of detectable levels of heavy metals or comprises less than 
c) determining the approximate concentration of the heavy metals in the extraction solution using a mass spectrometer, the determined concentration of the heavy metals in the extraction solution being in the low parts per trillion (ppt) range; and  
d) determining the approximate venous concentration of the heavy metals based on the determined approximate concentration of the heavy metals in the extraction solution.

The following is an examiner’s statement of reasons for allowance.  The claims as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.